UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2010  December 31, 2010 Item 1: Reports to Shareholders Vanguard Variable Insurance Fund Annual Report December 31, 2010 Balanced Portfolio Mid-Cap Index Portfolio Capital Growth Portfolio Money Market Portfolio Diversified Value Portfolio REIT Index Portfolio Equity Income Portfolio Short-Term Investment-Grade Portfolio Equity Index Portfolio Small Company Growth Portfolio Growth Portfolio Total Bond Market Index Portfolio High Yield Bond Portfolio Total Stock Market Index Portfolio International Portfolio > Global equities continued climbing during 2010, despite some obstacles. For the 12 months ended December 31, 2010, the broad U.S. stock market returned more than 17%. > The broad U.S. bond market posted a very solid return of more than 6%. Lower-quality bonds again outperformed those with higher credit ratings. > The Federal Reserves target for short-term interest rates has remained near 0% since December 2008, keeping a lid on money market and other short-term savings rates. In November, the Fed began a second round of U.S. Treasury bond purchases to stimulate the economy. Contents Market Perspective Balanced Portfolio Capital Growth Portfolio Diversified Value Portfolio Equity Income Portfolio Equity Index Portfolio Growth Portfolio High Yield Bond Portfolio International Portfolio Mid-Cap Index Portfolio Money Market Portfolio REIT Index Portfolio Short-Term Investment-Grade Portfolio Small Company Growth Portfolio Total Bond Market Index Portfolio Total Stock Market Index Portfolio Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. Cover photograph: Jean Maher. Market Perspective Dear Planholder, U.S. stock and bond markets had another good, but volatile, year. Not surprisingly, returns were generally less exceptional than those of 2009a year of rebound from the severe financial crisis and the recession. Once again, U.S. stocks may have shown that they are a leading economic indicator. Despite mostly tepid economic growth, persistently high unemployment, and concern about a possible double-dip recession, investors took the view that the glass was half-full. This report starts with a brief overview of the financial markets during the past year and moves on to a discussion of your portfolio. As you review the performance for the year, remember one of the touchstones of successful investing: diversification, not just among stocks but also among bonds. Each portfolio in Vanguard Variable Insurance Fund can play a role within an investment program that includes a combination of stock, bond, and money market funds suitable for your own risk tolerance and long-term goals. Please note that for peer comparisons, each portfolio now uses a Lipper Inc. peer group that is composed only of other variable insurance funds with similar investment objectives, rather than the much broader peer groups used previously. We believe the new peer groups will enable more appropriate apples-to-apples comparisons of performance. Thank you for entrusting your assets to Vanguard. F. William McNabb III Chairman and Chief Executive Officer January 12, 2011 Stocks rallied as the forecast seemed to brighten After a series of false starts, hesitations, and retreats, global stock markets finished the 12 months ended December 31, 2010, with powerful gains. As the prospect of a double-dip recession faded, the broad U.S. stock market clambered higher, shrugging off high unemployment and distress in Europes debt markets to return 17.70%. Small- and mid-capitalization stocks did even better. Outside the United States, gains were more muted, in part because Europes sovereign debt challenges continued to reverberate through local stock markets. Emerging markets were the best performers. Asias developed markets performed weakly, though the strength of the yen, the Australian dollar, and other regional currencies bolstered returns for U.S.-based investors. The fixed income market reprised a familiar theme Although U.S. Treasury securities rallied through the summer, total return tables were dominated by riskier bonds for the full 12 months, a pattern we also saw in 2009. Low interest rates and a sense that the economic recovery was gathering momentum prompted investors to seek higher yields in both high-quality and below-investment-grade corporate bonds. The broad U.S. bond market returned 6.54%. Late in the year, yields bounced off summer lows, putting pressure on bond prices. The dynamic was especially pronounced among municipal bonds. As it has since December 2008, the Fed held its target for short-term interest rates near 0%, keeping the returns available from money market instruments such as the 3-month Treasury bill in the same neighborhood. Market Barometer Average Annual Total Returns Periods Ended December 31, 2010 One Year Three Years Five Years Stocks Russell 1000 Index (Large-caps) 16.10% 2.37% 2.59% Russell 2000 Index (Small-caps) 26.86 2.22 4.47 Dow Jones U.S. Total Stock Market Index 17.70 1.56 3.17 MSCI All Country World Index ex USA (International) 11.60 4.58 5.29 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.54% 5.90% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 2.38 4.08 4.09 Citigroup 3-Month Treasury Bill Index 0.13 0.69 2.29 CPI Consumer Price Index 1.50% 1.43% 2.18% Vanguard ® Balanced Portfolio Both stocks and bonds produced strong returns in the 12 months ended December 31. Although Vanguard Balanced Portfolio delivered a double-digit gain, it didnt make the most of this propitious climate. Its return of 11.02% was behind that of its benchmark index and its peer-group average. The shortfall reflected weakness in the portfolios stock component, which accounts for about two-thirds of assets. At the end of December, the portfolios 30-day SEC yield stood at 2.07%. Please note that the portfolio returns in Vanguard Variable Insurance Fund are different from those in the Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. Solid returns, a few missteps As the economic recovery gathered steam, the stocks of consumer discretionary, energy, industrial, and materials companies produced strong returns. These sectors are keenly attuned to the rhythms of the business cycle, because they either produce the economys basic building blocks or profit from consumers willingness to loosen their grip on their wallets as the outlook brightens. Vanguard Balanced Portfolios stock component benefited from these dynamics, but not as much as it could have. In the energy sector, for example, the portfolios 13% return was about 7 percentage points behind the return of energy stocks in the S&P 500 Index. The portfolio paid a price for its exposure early in the year to oil giant BP, which tumbled after the Gulf oil spill. Among the bright spots was the performance of the portfolios bond component, which accounts for about one-third of assets. These holdings, which consist largely of longer-term investment-grade corporate bonds, delivered strong returns as investors stepped out of government bonds to search for yield among riskier, longer-maturity securities. The portfolio also distinguished itself with its selection of corporate bonds, outperforming its fixed income benchmark. Long-term record validates simple, disciplined approach Financial markets have been unusually turbulent over the past decade. This environment has underscored the virtues of Vanguard Balanced Portfolios simple and disciplined investment strategy: allocation between asset classes, diversification within them, and the discipline to regularly rebalance to the portfolios target asset allocation. For the 10 years ended December 31, the portfolios use of these time-tested strategies produced an average annual return of 6.26%, about 3 percentage points better than the returns of its comparative standards. It would be unrealistic to expect such margins of outperformance to persist, but we remain confident that the portfolios balanced and diversified approach to the financial markets can help put investors in a position to meet their long-term goals. Total Returns Ten Years Ended December 31, 2010 Year Ended Average December 31, 2010 Annual Return Vanguard Balanced Portfolio 11.02% 6.26% Composite Stock/Bond Index 1 12.97 3.39 Variable Insurance Mixed-Asset Target Growth Funds Average 2 13.42 3.24 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. Expense Ratios 3 Your Portfolio Compared With Its Peer Group Variable Insurance Mixed-Asset Target Growth Portfolio Funds Average Balanced Portfolio 0.31% 0.51% 1 Weighted 65% S&P 500 Index and 35% Lehman U.S. Credit AA or Better Bond Index through March 31, 2000; 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index thereafter. 2 Derived from data provided by Lipper Inc. 3 The portfolio expense ratio shown is from the prospectus dated December 6, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2010, the Balanced Portfolios expense ratio was 0.30%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. 1 Vanguard Balanced Portfolio Advisors Report The Balanced Portfolio returned 11.02% for the year ended December 31, 2010. Our absolute performance for the period trailed the 12.97% return for the Composite Stock/Bond Index, which is weighted 65% in large-cap stocks and 35% in high-quality corporate bonds, and also lagged the 13.42% average return of variable insurance mixed-asset target growth funds. The investment environment Stocks gained 15.06% during the 12 months ended December 31, 2010, as measured by the S&P 500 Index. Despite Europes debt troubles, which weighed on the market to varying degrees over the period, U.S. equities reached two-year highs at the end of the year. Stocks benefited from the Federal Reserves additional $600 billion bond-buying program, strong gains by the Republican Party in the mid-term elections, and better-than-expected job growth. Treasury yields decreased during the period, most prominently those of intermediate-term bonds. Our successes Select holdings in the industrials sector added to results. Top absolute contributors during the period included Deere & Company, Comcast, AT&T, and Ford Motor Company. Deere & Company shares gained on continued strong sales growth globally and as agriculture and commodity prices rose significantlya positive for future orders of Deeres farm equipment. Deere also raised its dividend earlier in the year in an effort to enhance shareholder value. Comcast shares gained, despite continued subscriber losses, on strong revenue growth. AT&T shares rallied as investors flocked to high-yielding equities. Signs of a successful move to tiered pricing for wireless data from previously unlimited offerings also improved the perception of future returns. Ford Motor shares bounced late in the period after the company announced the results of a debt conversion offer that reduced the companys outstanding debt by $1.9 billion and strengthened its balance sheet. The bond portion of the portfolio performed well over the period, driven primarily by security selection in corporate bonds. The corporate bond sector attracted the most attention from investors, as these issuers are perceived to be well-suited to weather the economic cycle, have ample access to capital and liquidity, and were able to generate consistent profits through the downturn. Our security selection within the sector helped returns, particularly in the consumer, transportation, and natural gas utilities areas. Our shortfalls Disappointing stock selection was primarily responsible for the portfolios overall equity performance for the year. Security selection in the energy, financials, and information technology sectors detracted from results. Absolute detractors for the period included Bank of America, Total, BP, and Medtronic. Bank of America shares tumbled sharply amid ongoing regulatory concerns regarding the banks acquisition of Merrill Lynch in 2009. The company reached a settlement agreement with the SEC later in the period. Our holdings in the larger financial institutions suffered primarily from the foreclosure challenges that have weighed on that sector of the market. We feel this is a short- to medium-term problem; we remain bullish on the largest banks in particular, as the market is likely to reward scale and scope over the longer term. BP shares fell sharply following the Deepwater Horizon rig spill. The market appeared to be discounting an outcome that looked less dire as the well was Selected Equity Portfolio Changes: Year Ended December 31, 2010 Additions Comments News Corporation We added a new position after the stock price was weakened by disappointing entries from the companys film entertainment unit. Qualcomm We added a new position as market skepticism regarding the companys long-term growth prospects pushed the share price lower. Deletions Comments Walt Disney We eliminated our position after strong execution by management amid difficult economic conditions led to better-than-expected operating results and increased revenue. International Paper We eliminated our equity position as the risk/reward tradeoff was no longer favorable. 2 Vanguard Balanced Portfolio capped and worst-case scenarios faded. Shares of Total fell on weak refining margins and disappointing upstream exploration news, which has led to questions about long-term growth potential. A rotation into cheaper European integrated oil companies has also pressured shares. Medtronic saw a 35% drop in profit for its fiscal second quarter, causing the companys share price to fall. Legal expenses tied to defective devices overwhelmed weaker gains in sales. Also detracting from returns was an underweight position in the consumer discretionary sector and an overweight in health care. With the passing of health care reform, we anticipated the stock prices of our holdings in the sector would find a floor and begin to rebound, which did not happen. Within fixed income, our U.S. Treasury positions, which we hold for potential liquidity needs, underperformed higher-risk assets during the period. The shift in the yield curve, with yields of intermediate bonds falling more than yields of short-and long-term bonds, also detracted slightly from returns. The portfolios positioning We continue to search diligently for attractively valued companies with strong operating characteristics. We are particularly interested in companies where business fundamentals are poised to improve. As always, an above-average dividend is central to our stock-selection process. Our discipline is focused on identifying industries where the outlook for supply/demand balance will be favorable. As fears of a double-dip recession abated, many of our cyclical stocks performed quite well. In contrast, financials and health care lagged the broader market and gave us an opportunity to add to positions in those sectors. As of the end of the period, the portfolio held overweight positions in the energy, financials, health care, and industrials sectors, and underweights in the technology and consumer sectors. The bond portion of the portfolio is currently positioned to be market neutral on interest rates as ongoing accommodative monetary policies are somewhat offset by improving economic data. We remain largely invested in corporate bonds, although we are aware that the recovery is on wobbly legs and that, therefore, we should have some insurance in the form of Treasuries in the mix. We also hold some government agency mortgage-backed securities. For good value within the corporate bond sector we continue to like REIT bonds, cable companies, and utilities. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp January 13, 2011 3 Vanguard Balanced Portfolio Portfolio Profile As of December 31, 2010 Total Portfolio Characteristics Yield 1 2.1% Turnover Rate 38% Expense Ratio 2 0.31% Short-Term Reserves 4.5% Total Portfolio Volatility Measures 3 Portfolio Versus Portfolio Versus Composite Index 4 Broad Index 5 R-Squared 0.98 0.93 Beta 0.96 0.64 Equity Characteristics Comparative Broad Portfolio Index 6 Index 5 Number of Stocks 104 500 3,893 Median Market Cap $65.8B $47.3B $29.6B Price/Earnings Ratio 13.5x 17.1x 18.3x Price/Book Ratio 1.9x 2.2x 2.2x Dividend Yield 2.1% 1.9% 1.7% Return on Equity 20.8% 20.2% 18.8% Earnings Growth Rate 3.6% 6.3% 6.2% Foreign Holdings 16.6% 0.0% 0.0% Fixed Income Characteristics Comparative Broad Portfolio Index 7 Index 8 Number of Bonds 434 2,422 8,216 Yield to Maturity 3.4% 9 3.5% 3.0% Average Coupon 4.8% 5.1% 4.2% Average Effective Maturity 8.8 years 9.5 years 7.1 years Average Duration 5.6 years 6.1 years 5.0 years Ten Largest Stocks 10 (% of equity portfolio) AT&T Inc. Integrated Telecommunication Services 3.6% Exxon Mobil Corp. Integrated Oil & Gas 3.5 Chevron Corp. Integrated Oil & Gas 3.0 International Business IT Consulting & Machines Corp. Other Services 2.9 Wells Fargo & Co. Diversified Banks 2.8 Pfizer Inc. Pharmaceuticals 2.3 JPMorgan Chase & Co. Diversified Financial Services 2.3 Merck & Co. Inc. Pharmaceuticals 2.0 Eli Lilly & Co. Pharmaceuticals 1.7 MetLife Inc. Life & Health Insurance 1.6 Top Ten 25.7% Top Ten as % of Total Net Assets 17.5% Sector Diversification (% of equity exposure) Comparative Broad Portfolio Index 6 Index 5 Consumer Discretionary 8.7% 10.6% 11.9% Consumer Staples 7.7 10.6 9.5 Energy 13.7 12.0 10.6 Financials 17.7 16.1 16.6 Health Care 14.4 10.9 10.7 Industrials 11.8 11.0 11.4 Information Technology 13.9 18.7 18.9 Materials 4.4 3.7 4.5 Telecommunication Services 3.6 3.1 2.7 Utilities 4.1 3.3 3.2 Portfolio Asset Allocation 1 30-day SEC yield for the portfolio. See definition on the next page. 2 The expense ratio shown is from the prospectus dated December 6, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2010, the Balanced Portfolios expense ratio was 0.30%. 3 For an explanation of R-squared, beta, and other terms used here, see definitions on the next page. 4 Composite Stock/Bond Index, weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index. 5 Dow Jones U.S. Total Stock Market Index. 6 S&P 500 Index. 7 Barclays Capital U.S. Credit A or Better Bond Index. 8 Barclays Capital U.S. Aggregate Bond Index. 9 Before expenses. 10 The holdings listed exclude any temporary cash investments and equity index products. 4 Vanguard Balanced Portfolio Distribution by Credit Quality (% of fixed income portfolio) Aaa 15.5% Aa 20.5 A 42.6 Baa 12.1 Ba 0.7 Not Rated 8.6 Sector Diversification 1 (% of fixed income portfolio) Asset-Backed 0.4% Finance 35.9 Foreign 4.1 Government Mortgage-Backed 8.2 Industrial 30.8 Treasury/Agency 6.3 Utilities 9.5 Other 4.8 Equity Investment Focus Fixed Income Investment Focus 30-Day SEC Yield. A portfolios 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolios security holdings in the previous 30 days are used to calculate the portfolios hypothetical net income for that period, which is then annualized and divided by the portfolios estimated average net assets over the calculation period. For the purposes of this calculation, a securitys income is based on its current market yield to maturity (in the case of bonds) or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differat times significantlyfrom the portfolios actual experience. As a result, the portfolios income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolios past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. The credit ratings assigned to fixed income securities are an indicator of risk. They represent a rating agencys assessment of the issuers ability to meet its obligations. For this report, credit-quality ratings for each issue are obtained from Barclays Capital using ratings derived from Moodys Investors Service, Fitch Ratings, and Standard & Poors. When ratings from all three agencies are available, the median rating is used; when ratings are available from two of the agencies, the lower rating is used; and when one rating is available, that rating is used. Equity Exposure. A measure that reflects a portfolios investments in stocks and stock futures. Any holdings in short-term reserves are excluded. R-Squared. A measure of how much of a portfolios past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolios total returns were precisely synchronized with an indexs returns, its R-squared would be 1.00. If the portfolios returns bore no relationship to the indexs returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. 5 Vanguard Balanced Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolios returns would be lower. Cumulative Performance: December 31, 2000December 31, 2010 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended December 31, 2010 of a $10,000 One Year Five Years Ten Years Investment Balanced Portfolio 11.02% 5.65% 6.26% $18,356 Dow Jones U.S. Total Stock Market Index 17.70 3.17 2.64 12,981 S&P 500 Index 15.06 2.29 1.41 11,507 Composite Stock/Bond Index 1 12.97 3.74 3.39 13,956 Variable Insurance Mixed-Asset Target Growth Funds Average 2 13.42 3.14 3.24 13,752 Fiscal-Year Total Returns (%): December 31, 2000December 31, 2010 1 Weighted 65% S&P 500 Index and 35% Lehman U.S. Credit AA or Better Bond Index through March 31, 2000; 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index thereafter. 2 Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 6 Vanguard Balanced Portfolio Financial Statements Statement of Net Assets As of December 31, 2010 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolios semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolios Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back of the report for further information). Market Value  Shares ($000) Common Stocks (68.0%) Consumer Discretionary (5.9%) Comcast Corp. Class A 639,375 14,047 Staples Inc. 537,400 12,237 News Corp. Class A 717,100 10,441 Johnson Controls Inc. 202,000 7,716 Time Warner Inc. 226,266 7,279 * Ford Motor Co. 411,750 6,913 Honda Motor Co. Ltd. ADR 147,100 5,811 Target Corp. 93,500 5,622 Home Depot Inc. 149,200 5,231 * Daimler AG 59,163 4,019 Lowes Cos. Inc. 128,800 3,230 Consumer Staples (5.2%) PepsiCo Inc. 198,300 12,955 Philip Morris International Inc. 211,900 12,403 Procter & Gamble Co. 167,567 10,780 Wal-Mart Stores Inc. 166,200 8,963 CVS Caremark Corp. 197,000 6,850 Nestle SA ADR 112,950 6,644 Unilever NV 210,100 6,597 Coca-Cola Co. 92,100 6,057 Colgate-Palmolive Co. 24,100 1,937 Energy (9.3%) Exxon Mobil Corp. 455,925 33,337 Chevron Corp. 309,300 28,224 Anadarko Petroleum Corp. 196,700 14,981 Total SA ADR 175,112 9,365 Baker Hughes Inc. 162,500 9,290 BG Group plc 311,209 6,339 Marathon Oil Corp. 153,000 5,665 Encana Corp. 188,972 5,503 Cenovus Energy Inc. 154,172 5,125 ConocoPhillips 74,170 5,051 Occidental Petroleum Corp. 31,000 3,041 Schlumberger Ltd. 30,200 2,522 Petroleo Brasileiro SA ADR 51,500 1,949 Financials (12.0%) Wells Fargo & Co. 865,300 26,816 JPMorgan Chase & Co. 514,048 21,806 MetLife Inc. 341,000 15,154 Bank of America Corp. 917,100 12,234 ACE Ltd. 194,200 12,089 PNC Financial Services Group Inc. 184,100 11,179 * UBS AG 577,071 9,504 US Bancorp 267,500 7,214 Chubb Corp. 115,000 6,859 Barclays plc 1,542,962 6,404 Goldman Sachs Group Inc. 35,200 5,919 BlackRock Inc. 28,400 5,412 Market Value  Shares ($000) Hartford Financial Services Group Inc. 164,900 4,368 Mitsubishi UFJ Financial Group Inc. 789,700 4,263 HSBC Holdings plc ADR 79,100 4,037 Marsh & McLennan Cos. Inc. 143,100 3,912 Morgan Stanley 135,800 3,695 Standard Chartered plc 135,253 3,667 State Street Corp. 69,800 3,235 Health Care (9.8%) Pfizer Inc. 1,251,823 21,919 Merck & Co. Inc. 521,289 18,787 Eli Lilly & Co. 453,400 15,887 Johnson & Johnson 236,300 14,615 Medtronic Inc. 331,300 12,288 AstraZeneca plc ADR 238,000 10,993 Bristol-Myers Squibb Co. 342,700 9,075 Cardinal Health Inc. 234,500 8,984 Teva Pharmaceutical Industries Ltd. ADR 156,200 8,143 UnitedHealth Group Inc. 169,600 6,124 * Gilead Sciences Inc. 125,400 4,545 * Celgene Corp. 49,900 2,951 Covidien plc 57,500 2,625 Industrials (8.0%) General Electric Co. 746,900 13,661 Deere & Co. 155,900 12,947 Siemens AG 90,062 11,200 United Parcel Service Inc. Class B 150,700 10,938 Waste Management Inc. 249,500 9,199 FedEx Corp. 97,900 9,106 Northrop Grumman Corp. 129,500 8,389 General Dynamics Corp. 101,100 7,174 Canadian National Railway Co. 98,400 6,541 Honeywell International Inc. 114,000 6,060 Illinois Tool Works Inc. 110,100 5,879 Schneider Electric SA 35,934 5,409 Raytheon Co. 63,501 2,943 Lockheed Martin Corp. 35,700 2,496 Information Technology (9.5%) International Business Machines Corp. 186,100 27,312 Microsoft Corp. 465,600 12,999 Accenture plc Class A 241,500 11,710 QUALCOMM Inc. 233,500 11,556 * Cisco Systems Inc. 498,800 10,091 Automatic Data Processing Inc. 185,200 8,571 Hewlett-Packard Co. 188,500 7,936 Market Value  Shares ($000) Intel Corp. 360,800 7,588 Texas Instruments Inc. 229,300 7,452 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 561,086 7,036 * eBay Inc. 245,800 6,841 Corning Inc. 339,800 6,565 Oracle Corp. 199,600 6,247 Materials (3.0%) Rio Tinto plc 136,024 9,737 BASF SE 108,541 8,696 Air Products & Chemicals Inc. 74,200 6,748 Dow Chemical Co. 179,700 6,135 Syngenta AG ADR 76,400 4,491 Vale SA Class B ADR 114,740 3,966 Kinross Gold Corp. 127,800 2,423 Telecommunication Services (2.5%) AT&T Inc. 1,177,622 34,599 Utilities (2.8%) Dominion Resources Inc. 263,700 11,265 NextEra Energy Inc. 193,600 10,065 Exelon Corp. 241,700 10,064 PG&E Corp. 153,000 7,320 Total Common Stocks (Cost $728,011) 7 Vanguard Balanced Portfolio Face Market Maturity Amount Value  Coupon Date ($000) ($000) U.S. Government and Agency Obligations (3.9%) U.S. Government Securities (1.6%) United States Treasury Note/Bond 0.875% 4/30/11 5,200 5,211 United States Treasury Note/Bond 3.500% 5/15/20 16,985 17,418 Agency Bonds and Notes (0.2%) 1 General Electric Capital Corp. 2.000% 9/28/12 2,450 2,503 Residual Funding Corp. Principal Strip 0.000% 7/15/20 1,000 702 Conventional Mortgage-Backed Securities (2.1%) Fannie Mae Pool 3.500% 1/1/26 10,000 10,069 Freddie Mac Gold Pool 4.000% 1/1/41 18,500 18,361 2 Ginnie Mae I Pool 7.000% 11/15/31 11/15/33 338 386 2 Ginnie Mae I Pool 8.000% 9/15/30 84 87 Total U.S. Government and Agency Obligations (Cost $54,938) Asset-Backed/Commercial Mortgage-Backed Securities (0.1%) 2 Ally Auto Receivables Trust 1.350% 12/15/15 315 308 Avis Budget Rental Car Funding AESOP LLC 2.090% 4/20/15 1,375 1,348 Marriott Vacation Club Owner Trust 5.362% 10/20/28 156 163 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $1,846) Corporate Bonds (22.6%) Finance (10.7%) Banking (7.5%) American Express Bank FSB 5.550% 10/17/12 1,500 1,603 American Express Credit Corp. 5.875% 5/2/13 1,300 1,415 4 American Express Travel Related Services Co. Inc. 5.250% 11/21/11 1,000 1,031 4 ANZ National Intl Ltd. 2.375% 12/21/12 435 441 4 ANZ National International Ltd. 6.200% 7/19/13 600 660 BAC Capital Trust VI 5.625% 3/8/35 2,845 2,379 Bank of America Corp. 5.750% 12/1/17 500 518 Bank of America NA 5.300% 3/15/17 2,000 2,032 Bank of New York Mellon Corp. 4.950% 11/1/12 1,000 1,074 Bank of New York Mellon Corp. 4.950% 3/15/15 1,345 1,460 Bank of Nova Scotia 3.400% 1/22/15 2,100 2,182 Barclays Bank plc 5.926% 12/15/49 1,000 881 BB&T Corp. 4.900% 6/30/17 1,000 1,029 Bear Stearns Cos. LLC 6.400% 10/2/17 235 268 Bear Stearns Cos. LLC 7.250% 2/1/18 425 504 BNY Mellon NA 4.750% 12/15/14 250 271 Canadian Imperial Bank of Commerce 2.350% 12/11/15 1,400 1,370 Capital One Bank USA NA 6.500% 6/13/13 650 710 Citigroup Inc. 5.300% 10/17/12 1,500 1,591 Citigroup Inc. 4.587% 12/15/15 570 594 Citigroup Inc. 6.125% 11/21/17 2,320 2,557 Citigroup Inc. 6.625% 6/15/32 2,000 2,007 Citigroup Inc. 6.125% 8/25/36 1,000 959 Citigroup Inc. 8.125% 7/15/39 180 229 4 Commonwealth Bank of Australia 3.750% 10/15/14 575 594 4 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.200% 3/11/15 1,300 1,323 4 Credit Agricole SA 3.500% 4/13/15 1,255 1,260 Credit Suisse 5.000% 5/15/13 2,250 2,421 Face Market Maturity Amount Value  Coupon Date ($000) ($000) Credit Suisse AG 5.400% 1/14/20 1,050 1,072 Credit Suisse USA Inc. 6.500% 1/15/12 1,000 1,057 Deutsche Bank AG 5.375% 10/12/12 825 886 Deutsche Bank Financial LLC 5.375% 3/2/15 1,963 2,079 Goldman Sachs Group Inc. 6.000% 5/1/14 1,500 1,648 Goldman Sachs Group Inc. 5.350% 1/15/16 2,500 2,699 Goldman Sachs Group Inc. 5.625% 1/15/17 1,000 1,054 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,442 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 1,974 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,398 4 HBOS plc 6.000% 11/1/33 2,395 1,787 4 HSBC Bank plc 3.500% 6/28/15 500 511 HSBC Bank USA NA 4.625% 4/1/14 1,290 1,348 HSBC Holdings plc 6.500% 5/2/36 1,000 1,045 4 ING Bank NV 2.650% 1/14/13 1,000 1,012 4 ING Bank NV 2.000% 10/18/13 1,000 988 JPMorgan Chase & Co. 4.650% 6/1/14 2,000 2,135 JPMorgan Chase & Co. 5.125% 9/15/14 1,000 1,065 JPMorgan Chase & Co. 3.700% 1/20/15 1,200 1,241 JPMorgan Chase & Co. 6.000% 1/15/18 1,500 1,675 JPMorgan Chase & Co. 6.300% 4/23/19 265 301 JPMorgan Chase & Co. 4.950% 3/25/20 1,000 1,029 2 JPMorgan Chase & Co. 7.900% 12/29/49 983 1,055 Merrill Lynch & Co. Inc. 6.050% 5/16/16 2,000 2,055 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,366 Merrill Lynch & Co. Inc. 6.220% 9/15/26 1,000 950 Morgan Stanley 6.750% 10/15/13 1,000 1,105 Morgan Stanley 6.000% 5/13/14 1,000 1,080 Morgan Stanley 6.000% 4/28/15 1,000 1,084 Morgan Stanley 5.450% 1/9/17 1,000 1,042 Morgan Stanley 6.250% 8/9/26 3,000 3,092 National City Corp. 6.875% 5/15/19 1,000 1,131 4 Nordea Bank AB 3.700% 11/13/14 570 587 Northern Trust Corp. 5.200% 11/9/12 1,025 1,104 Northern Trust Corp. 3.450% 11/4/20 255 244 4 Oversea-Chinese Banking Corp. Ltd. 7.750% 9/6/11 600 622 Paribas 6.950% 7/22/13 2,000 2,219 PNC Bank NA 4.875% 9/21/17 1,500 1,543 2 PNC Financial Services Group Inc. 8.250% 5/31/49 1,300 1,378 Royal Bank of Scotland Group plc 5.000% 10/1/14 300 292 Royal Bank of Scotland Group plc 5.050% 1/8/15 2,440 2,349 4 Standard Chartered plc 3.850% 4/27/15 380 388 State Street Corp. 5.375% 4/30/17 2,775 3,032 4 Svenska Handelsbanken AB 4.875% 6/10/14 1,400 1,496 UBS AG 3.875% 1/15/15 1,000 1,029 UBS AG 5.875% 7/15/16 1,500 1,609 US Bancorp 2.875% 11/20/14 800 813 US Bank NA 6.300% 2/4/14 1,000 1,112 Wachovia Bank NA 6.600% 1/15/38 2,000 2,218 Wachovia Corp. 5.250% 8/1/14 1,160 1,235 Wachovia Corp. 7.500% 4/15/35 1,000 1,135 Wells Fargo & Co. 5.125% 9/1/12 1,000 1,059 Wells Fargo & Co. 5.250% 10/23/12 1,000 1,073 Wells Fargo & Co. 3.625% 4/15/15 925 961 Wells Fargo & Co. 5.625% 12/11/17 820 913 Brokerage (0.1%) Ameriprise Financial Inc. 5.300% 3/15/20 305 321 Charles Schwab Corp. 4.950% 6/1/14 380 412 Finance Companies (0.6%) General Electric Capital Corp. 5.875% 2/15/12 2,000 2,107 General Electric Capital Corp. 5.250% 10/19/12 1,000 1,069 General Electric Capital Corp. 5.450% 1/15/13 1,000 1,075 8 Vanguard Balanced Portfolio Face Market Maturity Amount Value  Coupon Date ($000) ($000) General Electric Capital Corp. 6.750% 3/15/32 1,000 1,126 General Electric Capital Corp. 6.150% 8/7/37 1,545 1,601 HSBC Finance Corp. 6.375% 10/15/11 1,000 1,044 Insurance (2.0%) ACE INA Holdings Inc. 2.600% 11/23/15 600 588 ACE INA Holdings Inc. 5.800% 3/15/18 1,295 1,427 Aetna Inc. 6.500% 9/15/18 335 385 Allstate Corp. 5.000% 8/15/14 1,000 1,088 Allstate Corp. 6.750% 5/15/18 1,000 1,147 2 Allstate Corp. 6.125% 5/15/37 1,000 1,002 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 2,000 2,171 Genworth Global Funding Trusts 5.125% 3/15/11 1,410 1,422 Genworth Global Funding Trusts 5.750% 5/15/13 1,000 1,049 Hartford Financial Services Group Inc. 6.000% 1/15/19 1,500 1,545 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,333 4 Metropolitan Life Global Funding I 5.125% 11/9/11 1,000 1,034 4 Metropolitan Life Global Funding I 5.125% 6/10/14 2,000 2,163 4 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,160 Principal Life Income Funding Trusts 5.125% 3/1/11 1,720 1,732 Prudential Financial Inc. 5.150% 1/15/13 875 931 Prudential Financial Inc. 4.750% 4/1/14 2,300 2,425 4 TIAA Global Markets Inc. 5.125% 10/10/12 1,380 1,479 UnitedHealth Group Inc. 6.000% 6/15/17 500 559 UnitedHealth Group Inc. 3.875% 10/15/20 601 573 Other Finance (0.1%) NYSE Euronext 4.800% 6/28/13 1,570 1,688 Real Estate Investment Trusts (0.4%) Duke Realty LP 5.950% 2/15/17 75 79 Duke Realty LP 6.500% 1/15/18 300 325 Simon Property Group LP 5.100% 6/15/15 1,000 1,084 Simon Property Group LP 6.100% 5/1/16 1,800 2,018 4 WCI Finance LLC / WEA Finance LLC 5.700% 10/1/16 1,000 1,080 4 WEA Finance LLC 7.125% 4/15/18 1,000 1,146 Industrial (9.1%) Basic Industry (0.3%) Agrium Inc. 6.125% 1/15/41 210 221 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 1,000 1,077 EI du Pont de Nemours & Co. 4.750% 11/15/12 440 470 2 Pacific Beacon LLC 5.379% 7/15/26 335 340 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,743 Capital Goods (1.0%) Caterpillar Financial Services Corp. 2.000% 4/5/13 260 264 Caterpillar Financial Services Corp. 6.200% 9/30/13 1,000 1,122 General Dynamics Corp. 4.250% 5/15/13 2,000 2,142 General Electric Co. 5.250% 12/6/17 1,735 1,866 John Deere Capital Corp. 5.350% 1/17/12 2,000 2,096 John Deere Capital Corp. 5.100% 1/15/13 1,000 1,080 Raytheon Co. 1.625% 10/15/15 880 844 4 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,551 United Technologies Corp. 4.875% 5/1/15 325 360 United Technologies Corp. 7.500% 9/15/29 770 980 United Technologies Corp. 6.050% 6/1/36 675 756 Face Market Maturity Amount Value  Coupon Date ($000) ($000) Communication (1.5%) AT&T Inc. 5.875% 2/1/12 1,000 1,054 AT&T Inc. 4.950% 1/15/13 1,250 1,341 AT&T Inc. 5.100% 9/15/14 500 547 AT&T Inc. 5.600% 5/15/18 1,000 1,114 AT&T Inc. 6.450% 6/15/34 1,595 1,694 AT&T Inc. 6.800% 5/15/36 500 561 BellSouth Corp. 6.550% 6/15/34 2,975 3,142 BellSouth Telecommunications Inc. 7.000% 12/1/95 1,000 1,028 CBS Corp. 4.300% 2/15/21 75 71 France Telecom SA 4.375% 7/8/14 765 819 Grupo Televisa SA 6.625% 1/15/40 630 682 News America Inc. 5.650% 8/15/20 370 414 Time Warner Cable Inc. 5.850% 5/1/17 830 925 Time Warner Cable Inc. 6.750% 6/15/39 750 827 Verizon Communications Inc. 5.500% 2/15/18 1,225 1,351 Verizon Communications Inc. 5.850% 9/15/35 475 491 Verizon Communications Inc. 6.900% 4/15/38 290 338 Verizon Global Funding Corp. 6.875% 6/15/12 2,000 2,172 Verizon Global Funding Corp. 7.750% 12/1/30 1,590 1,980 Vodafone Group plc 5.000% 12/16/13 1,000 1,090 Consumer Cyclical (1.2%) 4 American Honda Finance Corp. 4.625% 4/2/13 1,000 1,067 CVS Caremark Corp. 4.875% 9/15/14 1,000 1,084 CVS Caremark Corp. 5.750% 6/1/17 485 541 Daimler Finance North America LLC 6.500% 11/15/13 1,145 1,296 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,325 Lowes Cos. Inc. 6.875% 2/15/28 710 822 Lowes Cos. Inc. 6.500% 3/15/29 1,000 1,121 Staples Inc. 9.750% 1/15/14 675 815 Target Corp. 5.875% 3/1/12 2,000 2,116 Target Corp. 5.125% 1/15/13 480 518 Time Warner Inc. 6.500% 11/15/36 520 569 Wal-Mart Stores Inc. 3.250% 10/25/20 742 701 Walt Disney Co. 4.700% 12/1/12 1,450 1,554 Walt Disney Co. 5.625% 9/15/16 1,000 1,149 Western Union Co. 5.930% 10/1/16 2,000 2,242 Consumer Noncyclical (2.8%) Abbott Laboratories 4.350% 3/15/14 1,000 1,076 Amgen Inc. 4.500% 3/15/20 165 171 AstraZeneca plc 6.450% 9/15/37 615 726 Baxter International Inc. 5.900% 9/1/16 502 581 4 Cargill Inc. 5.200% 1/22/13 1,350 1,443 4 Cargill Inc. 4.375% 6/1/13 600 635 4 Cargill Inc. 6.875% 5/1/28 645 730 4 Cargill Inc. 6.125% 4/19/34 1,270 1,326 Coca-Cola Co. 5.350% 11/15/17 1,500 1,694 Coca-Cola HBC Finance BV 5.125% 9/17/13 1,000 1,072 Coca-Cola HBC Finance BV 5.500% 9/17/15 700 760 Coca-Cola Refreshments USA Inc. 6.125% 8/15/11 1,000 1,035 Colgate-Palmolive Co. 7.600% 5/19/25 480 637 Diageo Capital plc 5.200% 1/30/13 1,220 1,316 Eli Lilly & Co. 6.000% 3/15/12 1,000 1,065 Express Scripts Inc. 6.250% 6/15/14 375 419 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 1,250 1,354 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,062 Hershey Co. 4.850% 8/15/15 380 413 Johnson & Johnson 5.150% 7/15/18 500 568 Kellogg Co. 4.000% 12/15/20 1,400 1,375 Kimberly-Clark Corp. 5.000% 8/15/13 1,000 1,093 Kimberly-Clark Corp. 4.875% 8/15/15 1,000 1,108 Kraft Foods Inc. 5.375% 2/10/20 1,000 1,075 Medtronic Inc. 4.750% 9/15/15 1,000 1,103 9 Vanguard Balanced Portfolio Face Market Maturity Amount Value  Coupon Date ($000) ($000) Merck & Co. Inc. 5.125% 11/15/11 1,000 1,039 2 Merck & Co. Inc. 5.300% 12/1/13 1,000 1,112 PepsiCo Inc. 3.100% 1/15/15 1,200 1,250 PepsiCo Inc. 3.125% 11/1/20 1,300 1,220 PepsiCo Inc. 7.000% 3/1/29 500 615 Pfizer Inc. 6.200% 3/15/19 1,400 1,646 Philip Morris International Inc. 4.500% 3/26/20 250 258 2 Procter & Gamble - Esop 9.360% 1/1/21 1,663 2,106 4 Roche Holdings Inc. 6.000% 3/1/19 750 871 4 SABMiller plc 6.500% 7/1/16 1,500 1,736 St. Jude Medical Inc. 2.500% 1/15/16 666 660 4 Tesco plc 5.500% 11/15/17 1,500 1,663 Thermo Fisher Scientific Inc. 3.250% 11/20/14 235 242 Thermo Fisher Scientific Inc. 3.200% 5/1/15 265 270 Energy (0.6%) Apache Finance Canada Corp. 7.750% 12/15/29 400 508 BP Capital Markets plc 3.125% 10/1/15 400 398 BP Capital Markets plc 4.750% 3/10/19 645 665 BP Capital Markets plc 4.500% 10/1/20 400 397 ConocoPhillips 5.200% 5/15/18 1,500 1,660 EOG Resources Inc. 5.625% 6/1/19 425 471 4 Motiva Enterprises LLC 5.750% 1/15/20 125 139 Occidental Petroleum Corp. 4.100% 2/1/21 1,020 1,038 Shell International Finance BV 3.250% 9/22/15 1,100 1,138 Shell International Finance BV 4.375% 3/25/20 1,000 1,049 Suncor Energy Inc. 5.950% 12/1/34 500 504 Other Industrial (0.3%) 4 Hutchison Whampoa International 03/13 Ltd. 6.500% 2/13/13 2,000 2,184 Snap-On Inc. 6.250% 8/15/11 1,400 1,445 Technology (0.7%) Cisco Systems Inc. 4.450% 1/15/20 1,000 1,050 Dell Inc. 5.875% 6/15/19 910 998 Hewlett-Packard Co. 5.500% 3/1/18 865 974 Hewlett-Packard Co. 3.750% 12/1/20 1,000 978 IBM International Group Capital LLC 5.050% 10/22/12 1,000 1,075 International Business Machines Corp. 2.000% 1/5/16 825 806 International Business Machines Corp. 5.875% 11/29/32 2,000 2,249 Microsoft Corp. 4.500% 10/1/40 795 744 Oracle Corp. 4.950% 4/15/13 750 814 Oracle Corp. 6.125% 7/8/39 350 391 Transportation (0.7%) 2 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 4/19/22 907 954 4 ERAC USA Finance LLC 5.900% 11/15/15 500 554 4 ERAC USA Finance LLC 7.000% 10/15/37 1,000 1,058 2 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 1,326 1,446 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,835 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,583 2 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 496 549 United Parcel Service Inc. 4.500% 1/15/13 1,098 1,177 United Parcel Service Inc. 4.875% 11/15/40 460 444 Utilities (2.8%) Electric (2.4%) Alabama Power Co. 4.850% 12/15/12 1,325 1,423 Alabama Power Co. 5.550% 2/1/17 585 652 Ameren Illinois Co. 6.125% 12/15/28 1,000 978 Face Market Maturity Amount Value  Coupon Date ($000) ($000) Carolina Power & Light Co. 6.300% 4/1/38 365 409 Commonwealth Edison Co. 5.950% 8/15/16 770 883 Connecticut Light & Power Co. 5.650% 5/1/18 465 519 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 793 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 1,004 Dominion Resources Inc. 5.200% 8/15/19 750 815 Duke Energy Carolinas LLC 5.250% 1/15/18 275 305 Duke Energy Carolinas LLC 5.100% 4/15/18 590 647 4 EDP Finance BV 5.375% 11/2/12 1,220 1,237 4 Enel Finance International SA 6.800% 9/15/37 1,285 1,260 Florida Power & Light Co. 5.550% 11/1/17 200 226 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,068 Florida Power & Light Co. 4.950% 6/1/35 1,000 972 Florida Power & Light Co. 5.950% 2/1/38 785 874 Florida Power Corp. 6.350% 9/15/37 200 230 Georgia Power Co. 5.400% 6/1/18 1,165 1,300 Midamerican Energy Holdings Co. 6.125% 4/1/36 1,000 1,085 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,663 Northern States Power Co. 6.250% 6/1/36 2,000 2,327 NSTAR 4.500% 11/15/19 90 94 PacifiCorp 6.250% 10/15/37 2,000 2,265 Peco Energy Co. 5.350% 3/1/18 565 625 Potomac Electric Power Co. 6.500% 11/15/37 750 870 PPL Energy Supply LLC 6.200% 5/15/16 453 501 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,109 San Diego Gas & Electric Co. 6.000% 6/1/26 600 691 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,088 Southern California Edison Co. 6.000% 1/15/34 1,000 1,101 Southern California Edison Co. 5.550% 1/15/37 2,250 2,350 Wisconsin Electric Power Co. 4.500% 5/15/13 615 658 Wisconsin Electric Power Co. 5.700% 12/1/36 690 724 Natural Gas (0.3%) AGL Capital Corp. 6.375% 7/15/16 775 887 4 DCP Midstream LLC 6.450% 11/3/36 935 929 National Grid plc 6.300% 8/1/16 1,000 1,141 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,187 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,307 Total Corporate Bonds (Cost $297,002) Sovereign Bonds (U.S. Dollar-Denominated) (1.2%) 4 Abu Dhabi National Energy Co. 5.875% 10/27/16 595 627 4 CDP Financial Inc. 4.400% 11/25/19 1,000 1,016 4 EDF SA 4.600% 1/27/20 1,200 1,246 Inter-American Development Bank 4.375% 9/20/12 1,000 1,057 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,059 Japan Finance Organization for Municipalities 4.625% 4/21/15 1,000 1,103 Kreditanstalt fuer Wiederaufbau 1.250% 10/26/15 2,000 1,917 Oesterreichische Kontrollbank AG 4.500% 3/9/15 2,000 2,175 Province of British Columbia Canada 4.300% 5/30/13 1,000 1,078 Province of Ontario Canada 4.500% 2/3/15 2,000 2,180 10 Vanguard Balanced Portfolio Face Market Maturity Amount Value  Coupon Date ($000) ($000) Province of Quebec Canada 5.125% 11/14/16 1,000 1,122 4 Qatar Government International Bond 4.000% 1/20/15 800 831 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 405 437 Total Sovereign Bonds (Cost $15,936) Taxable Municipal Bonds (1.4%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 415 468 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,000 1,020 California GO 5.700% 11/1/21 265 262 California GO 7.600% 11/1/40 545 571 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 222 Chicago IL OHare International Airport Revenue 6.845% 1/1/38 530 511 Chicago IL OHare International Airport Revenue 6.395% 1/1/40 225 219 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 786 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 1,929 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 355 350 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,320 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 566 Massachusetts Development Finance Agency Revenue (Harvard University) 6.300% 10/1/37 2,000 2,130 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,037 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 452 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 1,522 Ohana Military Communities LLC 5.558% 10/1/36 400 346 Ohana Military Communities LLC 5.780% 10/1/36 545 495 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 655 671 Oregon GO 5.902% 8/1/38 490 491 Oregon School Boards Association GO 5.528% 6/30/28 2,000 1,960 Face Market Maturity Amount Value  Coupon Date ($000) ($000) Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 337 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 277 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 315 University of California Regents Medical Center Revenue 6.583% 5/15/49 595 587 University of California Revenue 5.770% 5/15/43 1,010 955 Total Taxable Municipal Bonds (Cost $19,957) Temporary Cash Investments (4.6%) Repurchase Agreement (1.7%) Credit Suisse Securities (USA) LLC (Dated 12/31/10, Repurchased Value $24,400,000 collateralized by U.S. Treasury Note 2.625%4.250%, 7/31/1411/15/14) 0.150% 1/3/11 24,400 24,400 U.S. Government and Agency Obligations (2.9%) United States Treasury Bill 0.110%0.120% 2/24/11 40,000 39,993 Total Temporary Cash Investments (Cost $64,393) Total Investments (101.8%) (Cost $1,182,083) Other Assets and Liabilities (1.8%) Other Assets 5 18,056 Liabilities (43,652) Net Assets (100%) Applicable to 74,707,481 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At December 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 1,184,142 Undistributed Net Investment Income 35,263 Accumulated Net Realized Losses (62,968) Unrealized Appreciation (Depreciation) Investment Securities 240,733 Futures Contracts 34 Swap Contracts 11 Foreign Currencies 5 Net Assets  See Note A in Notes to Financial Statements. * Non-income-producing security. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2010, the aggregate value of these securities was $50,868,000, representing 3.6% of net assets. 5 Cash of $26,000 has been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. See accompanying Notes, which are an integral part of the Financial Statements. 11 Vanguard Balanced Portfolio Statement of Operations Year Ended December 31, 2010 ($000) Investment Income Income Dividends 1 22,347 Interest 19,367 Security Lending 98 Total Income 41,812 Expenses Investment Advisory FeesNote B Basic Fee 873 Performance Adjustment 131 The Vanguard GroupNote C Management and Administrative 2,475 Marketing and Distribution 263 Custodian Fees 72 Auditing Fees 25 Shareholders Reports 37 Trustees Fees and Expenses 2 Total Expenses 3,878 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 29,442 Futures Contracts (35) Swap Contracts 45 Foreign Currencies (30) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 70,166 Futures Contracts 34 Swap Contracts 13 Foreign Currencies (2) Change in Unrealized Appreciation (Depreciation) 70,211 Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended December 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 37,934 39,021 Realized Net Gain (Loss) 29,422 (59,240) Change in Unrealized Appreciation (Depreciation) 70,211 254,804 Net Increase (Decrease) in Net Assets Resulting from Operations 137,567 234,585 Distributions Net Investment Income (38,910) (49,562) Realized Capital Gain   Total Distributions (38,910) (49,562) Capital Share Transactions Issued 125,477 117,535 Issued in Lieu of Cash Distributions 38,910 49,562 Redeemed (149,364) (176,505) Net Increase (Decrease) from Capital Share Transactions 15,023 (9,408) Total Increase (Decrease) 113,680 175,615 Net Assets Beginning of Period End of Period 2 1 Dividends are net of foreign withholding taxes of $503,000. 2 Net AssetsEnd of Period includes undistributed net investment income of $35,263,000 and $36,227,000. See accompanying Notes, which are an integral part of the Financial Statements. 12 Vanguard Balanced Portfolio Financial Highlights For a Share Outstanding Year Ended December 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .506 .526 .660 .640 .580 Net Realized and Unrealized Gain (Loss) on Investments 1.369 2.674 (5.060) .980 2.140 Total from Investment Operations 1.875 3.200 (4.400) 1.620 2.720 Distributions Dividends from Net Investment Income (.525) (.700) (.640) (.590) (.510) Distributions from Realized Capital Gains   (.870) (.890) (.630) Total Distributions (.525) (.700) (1.510) (1.480) (1.140) Net Asset Value, End of Period Total Return 11.02% 22.90% 22.57% 8.36% 14.96% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,397 $1,284 $1,108 $1,547 $1,404 Ratio of Total Expenses to Average Net Assets 1 0.30% 0.31% 0.25% 0.24% 0.25% Ratio of Net Investment Income to Average Net Assets 2.90% 3.44% 3.54% 3.21% 3.10% Portfolio Turnover Rate 38% 30% 31% 21% 29% 1 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.01%, 0.01%, and 0.01%. Notes to Financial Statements Vanguard Balanced Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolios shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolios investments are in corporate debt instruments; the issuers abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolios pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts or exchange-traded funds), between the time the foreign markets close and the portfolios pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. 13 Vanguard Balanced Portfolio 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolios pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Swap Contracts: The portfolio invests in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific bond issuer or index of issuers. The portfolio has sold credit protection through credit default swaps to simulate investments in long bond positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an upfront payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer the notional amount and take delivery of a debt instrument of the reference issuer of the same notional par amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for debt instruments of the relevant reference entity, as determined either in a market auction for credit default swaps of such reference entity or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risks associated with selling credit protection are that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A primary risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolios maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolios net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed delivery arrangements. For TBA purchases, the portfolio maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 14 Vanguard Balanced Portfolio 6. Mortgage Dollar Rolls: The portfolio has entered into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously purchases similar securities for future settlement at a lower price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. Although the portfolio forgoes principal and interest paid on the securities sold, it is compensated by interest earned on the sale proceeds and by a lower price on the securities to be repurchased. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolios portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls with only highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 7. Repurchase Agreements: The portfolio invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 8. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolios tax positions taken for all open federal income tax years (December 31, 20072010), and has concluded that no provision for federal income tax is required in the portfolios financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 10. Security Lending: The portfolio may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The portfolio invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Wellington Management Company, llp , provides investment advisory services to the portfolio for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the portfolios performance for the preceding three years relative to the combined index comprising the S&P 500 Index and the Barclays Capital U.S. Credit A or Better Bond Index. For the year ended December 31, 2010, the investment advisory fee represented an effective annual basic rate of 0.07% of the portfolios average net assets before an increase of $131,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the portfolio under methods approved by the board of trustees. The portfolio has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At December 31, 2010, the portfolio had contributed capital of $234,000 to Vanguard (included in Other Assets), representing 0.02% of the portfolios net assets and 0.09% of Vanguards capitalization. The portfolios trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the portfolios investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
